DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. This action is responsive to the set of claims received on 14 December 2020. Claims 1-20 are currently pending.
Drawings
	The drawings received on 14 December 2020 are accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 and 14-16 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant, regards as the invention.
Claim 7 recites the limitation "the lumen" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 2 of claim 7 to read “a lumen” would overcome this rejection. For examination purposes, claim 7 will be treated as reading “a lumen.”
Claim 14 recites the limitation "the lumen" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 2 of claim 14 to read “a lumen” would overcome this rejection. For examination purposes, claim 14 will be treated as reading “a lumen.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,881,441 in view of Jackson (U.S. Patent Application Publication 2007/0185506).
Claim 4 of U.S. Patent 10,881,441 discloses (as to part of claim 1) an implant delivery system capable of delivering a sheet-like implant, the implant delivery system comprising a delivery shaft extending along a longitudinal axis, the delivery shaft including a proximal end and a distal end; an implant expander including a plurality of flexible legs; a projection extending distally from the hub portion of the implant expander along the longitudinal axis; and a sheet-like implant; wherein the plurality of flexible legs are positioned along a surface of the sheet-like implant in the expanded configuration; wherein the projection comprises a pointed distal tip pointing in a distal direction along the longitudinal axis, the pointed distal tip penetrating through the sheet-like implant in the expanded configuration to pierce tissue (see claims 1, 3 and 4), and wherein (as to claim 7) the system further comprises a sheath, wherein the delivery shaft is slidably disposed in the lumen of the sheath (see claim 1).
as to the remainder of claim 1) the implant expander includes a hub portion coupled to the distal end of the delivery shaft and wherein the plurality of legs are capable of moving between a compact configuration and an expanded configuration, wherein (as to claim 2) portions of the sheet-like implant extend between the plurality of flexible legs of the implant expander in the expanded configuration, wherein (as to claim 3) the sheet-like implant is secured to free ends of the plurality of flexible legs, wherein (as to claim 6) a lower surface of the implant expander defines a concave surface in the expanded configuration, wherein (as to claim 8) the implant expander is constrained within the lumen of the sheath in the compact configuration, and wherein (as to claim 9) the implant expander assumes the expanded configuration when the implant expander is positioned distal of the sheath.
	Jackson teaches the use of an implant delivery system (1) capable of delivering a sheet-like implant (12) comprising a delivery shaft (10) extending along a longitudinal axis (i.e. axis defined along and through a center of 10), the delivery shaft including a proximal end (i.e. end opposite that comprising 20) and a distal end (i.e. end comprising 20); an implant expander (i.e. expander defined by portion of 10 attached at 18, 18, and 20) including a plurality of flexible legs (18) and a hub portion (i.e. portion of 10 attached at 18) coupled to the distal end of the delivery shaft (see Figure 1), wherein the plurality of flexible legs are capable of moving between a compact configuration (i.e. configuration as best seen in Figure 2) and an expanded configuration (i.e. configuration as best seen in Figure 1); a projection (20) extending distally from the hub portion of the implant expander along the longitudinal axis, wherein portions of the sheet-like implant 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of claim 4 of U.S. Patent 10,881,441 with wherein the implant expander includes a hub portion coupled to the distal end of the delivery shaft and wherein the plurality of legs are capable of moving between a compact configuration and an expanded configuration, wherein portions of the sheet-like implant extend between the plurality of flexible legs of the implant expander in the expanded configuration, wherein the sheet-like implant is secured to free ends of the plurality of flexible legs, wherein a lower surface of the implant expander defines a concave surface in the expanded configuration, wherein the implant expander is constrained within the lumen of the sheath in the compact configuration, and wherein the implant expander assumes the expanded configuration when the implant expander .
Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,881,441 in view of Jackson (U.S. Patent Application Publication 2007/0185506), as applied to claims 1 and 3 above respectively, further in view of Tovey (U.S. Patent 5,405,360). 
Jackson discloses the plurality of legs being stored in the compact (i.e. compressed) configuration and then taking on an expanded configuration (see paragraph 0025); however, claim 4 of U.S. Patent No. 10,881,441 in view of Jackson fail to explicitly disclose wherein the plurality of legs are elastically deformed in the compact configuration. Tovey teaches the use of an implant delivery device (10) comprising a plurality of flexible legs (11), wherein the plurality of flexible legs are formed from a resilient, elastic material (see Figure 1, column 6, lines 34-43, and column 7, lines 18-41). It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of claim 4 of U.S. Patent No. 10,881,441 in view of Jackson with wherein the plurality of legs are elastically deformed in the compact configuration in view of Tovey in order to provide a plurality of flexible legs that assume the expanded configuration upon distal advancement of the implant expander from the sheath.
Claims 10-11 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,881,441 in view of Jackson (U.S. Patent Application Publication 2007/0185506).
as to part of claim 10) an implant delivery system capable of delivering a sheet-like implant, the implant delivery system comprising a delivery shaft extending along a longitudinal axis, the delivery shaft including a proximal end and a distal end; an implant expander including a plurality of flexible legs; a projection extending distally from the hub portion of the implant expander along the longitudinal axis; and a sheet-like implant; wherein the plurality of flexible legs are positioned along a surface of the sheet-like implant in the expanded configuration; wherein the projection comprises a pointed distal tip pointing in a distal direction along the longitudinal axis, the pointed distal tip penetrating through the sheet-like implant in the expanded configuration to pierce tissue (see claims 1, 3 and 4), and wherein (as to claim 14) the system further comprises a sheath, wherein the delivery shaft is slidably disposed in the lumen of the sheath (see claim 1).
	Claim 4 of U.S. Patent 10,881,441 discloses the claimed invention except for explicitly requiring wherein (as to the remainder of claim 10) the implant expander includes a hub portion coupled to the distal end of the delivery shaft and wherein the plurality of legs are capable of moving between a compact configuration and an expanded configuration, and wherein the sheet-like implant has an upper surface and a lower surface, wherein (as to claim 11) the sheet-like implant is secured to free ends of the plurality of flexible legs, wherein (as to claim 13) a lower surface of the implant expander defines a concave surface in the expanded configuration, wherein (as to claim 15) the implant expander is constrained within the lumen of the sheath in the compact configuration, and wherein (as to claim 16) the implant expander assumes the expanded configuration when the implant expander is positioned distal of the sheath.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of claim 4 of U.S. Patent 10,881,441 with wherein the implant expander includes a hub portion coupled to the distal end of the delivery shaft and wherein the plurality of legs are capable of moving between a compact configuration and an expanded configuration, wherein portions of the sheet-like implant extend between the plurality of flexible legs of the implant expander in the expanded configuration, wherein the sheet-like implant has an upper surface and a lower surface, wherein the sheet-like implant is secured to free ends of the plurality of flexible legs, wherein a lower surface of the implant expander defines a concave surface in the expanded configuration, wherein the implant expander is constrained within the lumen of the sheath in the compact configuration, and wherein the implant expander assumes the expanded configuration when the implant expander is positioned distal of the sheath in view of Jackson in order to provide a well-known, obvious means for compactly delivering a sheet like material to a target site.
Note: Claim 4 of U.S. Patent 10,881,441 fails to explicitly disclose the limitation “wherein the pointed distal tip penetrates through the sheet-like implant from the upper surface to the lower surface.” However, claim 4 does disclose the pointed distal tip being “sized and adapted to reversibly penetrate through a sheet-like implant located distal of the implant expander and to pierce tissue.” It is therefore the examiner’s position that the tip has to penetrate from the upper surface to the lower surface to satisfy the claim language.
Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,881,441 in view of Jackson (U.S. Patent Application Publication 2007/0185506), as applied to claim 10 above, further in view of Tovey (U.S. Patent 5,405,360). 
Jackson discloses the plurality of legs being stored in the compact (i.e. compressed) configuration and then taking on an expanded configuration (see paragraph 0025); however, claim 4 of U.S. Patent No. 10,881,441 in view of Jackson fail to explicitly disclose wherein the plurality of legs are elastically deformed in the compact configuration. Tovey teaches the use of an implant delivery device (10) comprising a plurality of flexible legs (11), wherein the plurality of flexible legs are formed from a resilient, elastic material (see Figure 1, column 6, lines 34-43, and column 7, lines 18-41). It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of claim 4 of U.S. Patent No. 10,881,441 in view of Jackson with wherein the plurality of legs are elastically deformed in the compact configuration in view of Tovey in order to provide a plurality of flexible legs that assume the expanded configuration upon distal advancement of the implant expander from the sheath.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 18 of U.S. Patent No. 10,881,441 in view of Jackson (U.S. Patent Application Publication 2007/0185506).
Claims 16 and 18 of U.S. Patent 10,881,441 disclose (as to part of claim 17) a method of deploying a sheet-like implant comprising: positioning an implant delivery device proximate a target tissue site, the implant delivery device comprising: a delivery as to claim 19) the sheet-like implant is secured to free ends of the plurality of flexible legs during the attaching step (see claim 18).
Claim 16 of U.S. Patent 10,881,441 discloses the claimed invention except for wherein (as to the remainder of claim 1) the implant expander is coupled to the distal end of the delivery shaft via a hub portion of the implant expander, wherein (as to claim 18) the plurality of flexible legs press the sheet-like implant against the target tissue during the attaching step, and wherein (as to claim 20) the free ends of the plurality of flexible legs are released from the sheet-like implant during the withdrawing step.
	Jackson teaches a method of deploying a sheet-like implant (12) comprising positioning an implant delivery device (1) proximate a target tissue site (see claims 25-29), the implant delivery device comprising an implant delivery device comprising a delivery shaft (10) having a proximal end (i.e. end opposite that comprising 20) and a distal end (i.e. end comprising 20); an implant expander (i.e. expander defined by portion of 10 attached at 18 and 20) coupled to the distal end of the delivery shaft via a hub portion (i.e. portion of 10 attached at 18) of the implant expander, the implant expander including a plurality of flexible legs (18); a projection (20) extending distally 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the method of claim 16 of U.S. Patent 10,881,441 with wherein the implant expander is coupled to the distal end of the delivery shaft via a hub portion of the implant expander, wherein the plurality of flexible legs press the sheet-like implant against the target tissue during the attaching step, and wherein the free ends of the plurality of flexible legs are released from the sheet-like implant during the withdrawing step in view of Jackson in order to provide a well-known, obvious means/method for compactly delivering a sheet like material to a target site.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775